DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/09/21, with respect to 112(f) interpretations and corresponding 112(a)-(b) rejections have been fully considered and are persuasive.  
The corresponding structure for the “image capture unit” in claims 11-20 is image capture unit 110, which is one or more cameras, as set forth in paragraphs [0044]-[0047] of the patent application publication in the instant application.
The corresponding structure for the “image analysis unit” in claims 11-20 is image analysis unit 120, which is “instructions stored on a memory medium that are able to perform the steps of the method when it is running on a processor,” as set forth in paragraph [0076] of the patent application publication in the instant application, that performs all of the associated functions throughout Applicant’s specification, such separating regions 210 and 220 from an image, as set forth in paragraph [0046] and Figs 5A-B of the patent application publication in the instant application.
Applicant’s arguments, filed 11/09/21, with respect to prior art rejections have been fully considered but are moot in view of new grounds of rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2014/0118551).

Regarding claim 11, Ikeda discloses:
A camera monitoring system for a side region of a vehicle, comprising:
an image capture unit (Ikeda: Fig 3; 1 of camera 1; [0044]-0045]; [0072]) for simultaneous capture of image data for a first ground region and for a second ground region on at least one side of the vehicle (Ikeda: Fig 2; multiple regions; [0042]; Fig 11; regions outside and inside notable video image of video image; Fig 12; [0086]-[0087]; #01 wide field view images), wherein the image capture unit includes camera unit with a wide-angle lens configured to simultaneously capture an image of the first ground region and the second ground region (Ikeda: 
an image analysis unit (Ikeda: Fig 10; image processing module 50; [0077]) configured to separate, in the captured image, image data for the first ground region from image data for the second ground region to enable an independent display (Ikeda: Fig 11-12; [0087]; generate notable image #03, cut out a notable obstacle image #09 to generate notable obstacle image as well as indicator image, and generate surrounding-area monitoring image #13 containing notable video image, the indicator image, and the notable obstacle image).

Regarding claim 13, Ikeda discloses:
The camera monitoring system as claimed in claim 11, wherein
the image capture unit comprises at least one of the following camera units:
a first camera unit with a fish-eye lens to simultaneously detect a front region in front of the vehicle, the first ground region, the second ground region and a third ground region when attached to a front corner of the vehicle on the passenger side;
a second camera unit for capturing image data on a passenger side of the vehicle (Ikeda: Fig 3; [0044]-[0045]; [0050];  [0071]-[0072]; [0077]);
a third camera unit for capturing image data on a driver side of the vehicle (Ikeda: Fig 3; [0044]-[0045]; [0050];  [0071]-[0072]; [0077]);


Regarding claim 14, Ikeda discloses:
The camera monitoring system as claimed in claim 13, wherein
the image analysis unit is configured to compensate for distortions in the captured image data (Ikeda: [0060]; [0086]).

Regarding claim 15, Ikeda discloses the second and third camera units of claim 13, from which claim 15 depends on, and the claim 15 limitations further limiting the first and fourth camera units of claim 13 are optional.

Regarding claim 16, Ikeda discloses:
The camera monitoring system as claimed in claim 11, further comprising:
at least one display unit with at least a first section for displaying the first ground region and a second section for displaying the second ground region (Ikeda: Fig 1; #9 monitor display; Fig 6 output image on monitor display; Fig 8; #10 monitor display; Fig 9; Fig 10; monitor 21; [0044]; [0046]-[0047]; [0074]; [0082]; [0088]).

Regarding claim 18, Ikeda discloses:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2014/0118551) in view of Baur (US 2017/0015248).

Regarding claim 17, 
Ikeda teaches:
The camera monitoring system as claimed in claim 11, wherein
the image analysis unit is configured to provide at least one of the following environment information items in the captured image data:
a road marking (Ikeda: Fig 1, 6, 8, 11, 13);
an object (Ikeda: Fig 1, 6, 8, 11, 13);
another vehicle (Ikeda: Fig 1, 6, 8, 11, 13);
a roadside (Ikeda: Fig 1, 6, 8, 11, 13).

Ikeda fails to teach:
verify

Baur teaches:
the image analysis unit is configured to verify and provide at least one of the following environment information items in the captured image data:
a road marking (Baur: [0034]; [0054]-[0057);
an object (Baur: [0034]; [0054]-[0057);
another vehicle (Baur: [0034]; [0054]-[0057]);
a roadside (Baur: [0034]; [0054]-[0057);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Baur with Ikeda.  Detecting nearby vehicles, objects, children, etc. as in Baur would enhance driver safety and awareness of the Ikeda device.  Additionally, this is the application of a known technique, detecting nearby vehicles, to a known device ready for improvement, the Ikeda device, to yield predictable results.

Regarding claim 19, 
Ikeda teaches:

analyzing image data collected by a camera monitoring system, the camera monitoring system being for a side region of a vehicle (Ikeda: abstract; Fig 1-3, 6, 8, 11, 13) and having:
an image capture unit (Ikeda: Fig 3; 1 of camera 1; [0044]-0045]; [0072]) for simultaneous capture of image data for a first ground region and for a second ground region on at least one side of the vehicle (Ikeda: Fig 2; multiple regions; [0042]; Fig 11; regions outside and inside notable video image of video image; Fig 12; [0086]-[0087]; #01 wide field view images), wherein the image capture unit includes camera unit with a wide-angle lens configured to simultaneously capture an image of the first ground region and the second ground region (Ikeda: Fig 3; [0040]-[0042]; [0045]; [0072]; wide-angle lens of 140 or 180 degrees of 1 of camera 1); and 
an image analysis unit (Ikeda: Fig 10; image processing module 50; [0077]) configured to separate, in the captured image,  image data for the first ground region from image data for the second ground region to enable an independent display based on the collected image data, identifying environment information of the vehicle (Ikeda: Fig 11-12; [0087]; generate notable image #03, cut out a notable obstacle image #09 to generate notable obstacle image as well as indicator image, and generate 
providing the environment information (Ikeda: Fig 1; #9 monitor display; Fig 6 output image on monitor display; Fig 8; #10 monitor display; Fig 9; Fig 10; monitor 21; [0044]; [0046]-[0047]; [0074]; [0082]; [0088]).

Ikeda fails to teach:
wherein the environment information includes at least one of the following: a detected road marking, a detected roadside, a detected other vehicle, a detected object in the vicinity of the vehicle; 

Baur teaches:
identifying environment information of the vehicle, wherein the environment information includes at least one of the following: a detected road marking, a detected roadside, a detected other vehicle, a detected object in the vicinity of the vehicle (Baur: [0034]; [0054]-[0057]); and
providing the environment information (Baur: [0034]; [0054]-[0057]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of 

Regarding claim 20, Ikeda in view of Baur teaches the CRM of claim 20 as shown above with regard to claim 19 (Ikeda: [0047]; [0050]; [0074]; [0077])

Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488